Citation Nr: 1635676	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran had active duty service in the Marine Corps from February 1966 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Veteran testified during a local hearing before a Decision Review Officer (DRO); a transcript of this hearing is of record.

The Veteran also appealed the denial of a compensable rating for erectile dysfunction, but he withdrew his appeal in August 2012.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On January 2010 VA examination, the audiologist provided an unfavorable opinion on whether the Veteran's current bilateral hearing loss is related to service.  In reaching this conclusion, the examiner noted that a private evaluation from August 2009 showed the hearing loss was due to middle ear pathology.  It was also that his hearing on separation was well within normal limits.  See VA Examination received March 2010.

The VA audiologist did not discuss the January 1966 enlistment examination or do a comparison to determine if there was a downward shift if the Veteran's hearing.  Instead, she relied on the normal findings on the separation examination.  However, it is well established that normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Id.  Thus, the fact there was no disability in service does not generally serve as a sufficient basis to determine no nexus exists.

Moreover, since then, the Veteran's private audiologist stated additional testing was done after the August 2009 evaluation that confirmed the Veteran's hearing loss was sensorineural rather that due to middle ear pathology.  See Medical Treatment Record - Non-Government Facility received August 2012.

For these reasons, a supplemental opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic claims file, to include all records contained in VBMS and Virtual VA and a copy of this remand, to the audiologist who conducted the January 2010 VA examination to render an addendum opinion.  If that examiner is no longer available, make the claims file available to another audiologist.  .

a) Based upon a review of the record, the audiologist should address the following:

i. Interpret the January 1966 audiogram in the Veteran's service treatment records.  Please that prior to November 1, 1967, audiometric testing for hearing by a service department were reported by a standard set by the American Standards Association (ASA).  Thus, unless indicated otherwise, a conversion from ASA-ISO should be done. 

ii. Comment on whether there is any shift in the Veteran's hearing by comparing the January 1966 findings to the findings on the separation examination.

iii. Opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is etiologically related to service, to include his credible reports of noise exposure.    

iv. Opine whether it is at least as likely as not that the Veteran's bilateral tinnitus is etiologically related to service.

b) Provide the rationale for all opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Then readjduicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




